DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/11/2020, 08/05/2020, 09/20/201, and 03/09/2022 are being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because of undue length.  Correction is required.  See MPEP § 608.01(b).
 
Claim Objections
Claims 19 objected to because of the following informalities:  
the use of the language “and/or” in line 11 is not the preferred verbiage and has been interpreted to mean “and” (i.e. the group includes all the sensor, requires 1 of the sensors, and may include more than one of the sensors).  Appropriate correction is required.

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102014013756 (Hecker et al.).
For the purpose of citation this office action will refer to the US 2017/0267221 (Hecker et al.) 
With respect to claims 19 and 36
Hecker discloses: An electrical apparatus of a vehicle (see at least Fig 4-7 and ¶0082), comprising: 
a service brake device (see at least Fig 1 and 2; #1 and #124; and ¶0082-84) includes an electropneumatic service brake device (see at least Fig 2; #124; and ¶0084), which is an electronically brake pressure-regulated brake system (see at least Fig 2; #124; and ¶0084), which contains an electropneumatic service brake valve device (see at least Fig 1; #1; and ¶0082-86), a first electronic brake control device (see at least Fig 3; EBS-ECU; and ¶0084), electropneumatic modulators (see at least Fig 2; #114 and #116; and ¶0084-85) and pneumatic wheel brake actuators (see at least Fig 2; #118 and #120; and ¶0084 and ¶0091);
a sensor device (see at least Fig 2; #24, #67, #74, #102(a-c); and ¶0020-21, ¶0029, ¶0044-47, ¶0065-67, ¶0085, ¶0097, ¶0106-110, ¶0113-114, ¶0117-118, ¶0120-121, ¶0131, ¶0137, ¶0159, ¶0183, and ¶0187), to deliver sensor signals (see at least Fig 2; #24, #67, #74, #102(a-c); and ¶0020-21, ¶0029, ¶0044-47, ¶0065-67, ¶0085, ¶0097, ¶0106-110, ¶0113-114, ¶0117-118, ¶0120-121, ¶0131, ¶0137, ¶0159, ¶0183, and ¶0187), including at least one of the following sensors (The Examiner notes that only one of the following sensor would be needed to read on the claimed invention.): 
at least one wheel rotational speed sensor (#24) that records the wheel rotational speed of at least one vehicle wheel assigned thereto (see at least Fig 2; #24; and ¶0113), 
a longitudinal acceleration sensor that records the longitudinal acceleration of the vehicle (see at least Fig 2; #70; ¶0118; discussing using sensors related to driving conditions, and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use an acceleration sensor to sense driving conditions.), 
a transverse acceleration sensor that records the transverse acceleration of the vehicle (see at least ¶0020), 
a yaw rate sensor that records the yaw rate of the vehicle (see at least ¶0020), and/or 
a steering wheel angle sensor (see at least Fig 2; #74 and #76; and ¶0120-121 and ¶0187; The Examiner notes that in ¶00120 Hecker states that #74 is a torque sensor but later states that #74 is an angle sensor and that “Instead of the steering wheel torque 76, the respective steering wheel angle a can also be sensed by a steering wheel angle sensor”.) that records the steering wheel angle of a steering wheel of the vehicle (see at least Fig 2; #74 and #76; and ¶0120-121 and ¶0187), 
wherein:
the first electronic brake control device (see at least Fig 2; EBS-ECU; and ¶0084) is configured to electrically control the electropneumatic modulators (see at least Fig 2; #114 and #116; and ¶0084-85) and the electropneumatic modulators then generate pneumatic brake pressures or brake control pressures for the pneumatic wheel brake actuators (see at least Fig 2; #114-120; and ¶0084-85), and  
the electropneumatic service brake valve device (see at least Fig 1; #1; and ¶0082-86) has a service brake actuation member (see at least Fig 1 and 2; #10; and ¶0083, ¶0087, and ¶0130-131) and, within at least one electrical service brake circuit (see at least Fig 1 and 2; #130-134; and ¶0011 and ¶0083-86), at least one electrical channel (see at least Fig 1 and 2; #130-134; and ¶0011 and ¶0083-86) containing at least one electrical brake value transmitter (see at least Fig 1; #67; and ¶0083, ¶0097, and ¶0117), able to be actuated by the service brake actuation member (see at least Fig 1 and 2; #10 and #67; and ¶0083, ¶0087, ¶0117, and ¶0130-131), for coupling out actuation signals depending on an actuation of the service brake actuation member (see at least Fig 1 and 2; #10 and #67; and ¶0083, ¶0087, ¶0117, and ¶0130-131), and at least one second electronic brake control device (see at least Fig 1 and 2; FBM-ECU; and ¶0096-98, ¶0101, and ¶0103) receiving the actuation signals and independent of the first electronic brake control device (see at least Fig 1 and 2; FBM-ECU; and ¶0096-98, ¶0101, and ¶0103), which second electronic brake control device (FBM-ECU) couples brake request signals into the first electronic brake control device (EBS-ECU) depending on the actuation signals (see at least Fig 1-3; FBM-ECU and EBS-ECU; and ¶0105 and ¶0136-137), and, within at least one pneumatic service brake circuit (see at least Fig 1; #132 and #134; and ¶0011, ¶0083, and ¶0091)  at least one pneumatic channel (see at least Fig 1; #132 and #134; and ¶0011, ¶0083, and ¶0091) in which at least one control piston (see at least Fig 1; #12; and ¶0011, ¶0051-53, and ¶0088-90) of the service brake valve device (#1) is loaded with a first actuation force by actuating the service brake actuation member on the basis of a driver brake request (see at least Fig 1-3; #10 and Driver; and ¶0087, ¶0097-100, and ¶0104) and the control piston (#12) directly or indirectly controls at least one double-seat valve (see at least Fig 1; #32; and ¶0011, ¶0052-53, and ¶0090), containing an inlet seat (see at least Fig 1; #64; and ¶0094) and an outlet seat (see at least Fig 1; #32; and ¶0090), of the service brake valve device (#1) to generate pneumatic brake pressures or brake control pressures for the pneumatic wheel brake actuators (see at least Fig 2; #118 and #120; and ¶008, ¶0134, and ¶0135-139);
a means, containing the second electronic brake control device (FBM-ECU) of the electropneumatic service brake valve device (#1), to generate a second actuation force (see at least ¶0051-53, ¶0102-105, ¶0140, and ¶0144) at least in the presence of braking requested independently of a driver brake request (see at least ¶0051-53, ¶0102-105, ¶0140, and ¶0144), that acts on the at least one control piston in the same direction as or in the opposite direction to the first actuation force (see at least ¶0051-53, ¶0059-60, ¶0068-69, ¶0102-105, ¶0140, and ¶0144); wherein: 
brake slip regulation routines and/or driving dynamics regulation routines are implemented in the second electronic brake control device (see at least Fig 1-2; FBM-ECU; ¶0004, ¶0014, ¶0032, ¶0096-98, and ¶0110-113), 
the second electronic brake control device (see at least Fig 1-2; FBM-ECU; and ¶0096-98) receives sensor signals from the sensor device (see at least Fig 1-2; FBM-ECU; and ¶0097, ¶0106-0110, and ¶0113-114), and 
in the presence of braking requested depending on driver braking or requested independently of a driver brake request (see at least Fig 1-2; FBM-ECU and EBS-ECU; and ¶0096-98), the means, containing the second electronic brake control device of the electropneumatic service brake valve device (see at least Fig 1-2; FBM-ECU; and ¶0096-98), generates the second actuation force (see at least Fig 1; #12; and ¶0008, ¶0051-53, ¶0058-69, ¶0102-105, and ¶0140), including depending on the sensor signals received by the second electronic brake control device (see at least Fig 2; #24, #67, #74, #102(a-c); and ¶0020-21, ¶0029, ¶0044-47, ¶0065-67, ¶0085, ¶0097, ¶0106-110, ¶0113-114, ¶0117-118, ¶0120-121, ¶0131, ¶0137, ¶0159, ¶0183, and ¶0187), such that at least one brake slip regulation operation and/or one driving dynamics regulation operation is performed in the requested braking (see at least Fig 1-3; #70,  FBM-ECU, and EBS-ECU; ¶0118-119 and ¶0144).
With respect to claim 20
Hecker discloses:
wherein the brake slip control routines implemented in the second electronic brake control device generate the second actuation force, including depending on sensor signals from the at least one wheel rotational speed sensor, such that brake slip regulation is performed in the event of braking requested via the second electronic brake control device (see at least Fig 2; #24, #67, #74, #102(a-c); and ¶0020-21, ¶0029, ¶0044-47, ¶0065-67, ¶0085, ¶0097, ¶0106-110, ¶0113-114, ¶0117-118, ¶0120-121, ¶0131, ¶0137, ¶0159, ¶0183, and ¶0187).
With respect to claim 21
Hecker discloses:
wherein the driving dynamics regulation routines implemented in the second electronic brake control device generate the second actuation force (see at least Fig 2; #24, #67, #74, #102(a-c); and ¶0020-21, ¶0029, ¶0044-47, ¶0065-67, ¶0085, ¶0097, ¶0106-110, ¶0113-114, ¶0117-118, ¶0120-121, ¶0131, ¶0137, ¶0159, ¶0183, and ¶0187), including depending on sensor signals from the at least one wheel rotational speed sensor (see at least Fig 2; #24; and ¶0113), the at least one yaw rate sensor (see at least ¶0020), the at least one transverse acceleration sensor (see at least ¶0020) and the at least one steering wheel angle sensor(see at least Fig 2; #74 and #76; and ¶0120-121 and ¶0187) such that driving dynamics regulation is performed in the event of braking requested via the second electronic brake control device (see at least Fig 1-3; #70,  FBM-ECU, and EBS-ECU; ¶0118-119 and ¶0144).
With respect to claim 22
Hecker discloses:
wherein the driving dynamics regulation routines implemented in the second electronic brake control device also contain a routine for regulating or controlling the drive power of a drive machine of the vehicle (see at least Fig 1-3; #70; and ¶0015, ¶0118-119, and ¶0142-143).
With respect to claim 23
Hecker discloses:
wherein the sensor device couples the sensor signals directly into the second electronic brake control device (see at least Fig 2; #24, #50(a-c), #67, #74, and #102(a-c); and ¶0020-21, ¶0029, ¶0044-47, ¶0065-67, ¶0085, ¶0097, ¶0106-110, ¶0113-114, ¶0117-118, ¶0120-121, ¶0131, ¶0137, ¶0159, ¶0183, and ¶0187).
With respect to claim 24
Hecker discloses:
wherein at least one sensor of the sensor device is in dual form (see at least Fig 1-2; #67; and ¶0097), and wherein a first sensor of the sensor present in dual form couples the sensor signals into the first electronic brake control device (see at least Fig 1-2; #67; and ¶0097) and a second sensor of the sensor present in dual form couples the sensor signals into the second electronic brake control device (see at least Fig 1-2; #67; and ¶0097; the Examiner notes that the claim language would read on a situation where both sensors provide data to both electronic brake control devices). 
With respect to claim 25
Hecker discloses:
further comprising: an autopilot device or a driver assistance system to couple a brake request signal that triggers braking requested independently of a driver brake request and/or a steering request signal that triggers steering requested independently of a driver steering request directly or indirectly into the second electronic brake control device, and wherein the brake request signal and/or the steering request signal is generated depending on driving operating conditions (see at least Fig 1-3; FBM-ECU, #26, and #70; and ¶0103, ¶0118, and ¶0129).
With respect to claim 26
Hecker discloses:
An electromechanical steering device (see at least Fig 2-3; #26, #70, and #72; and ¶0118), with or without a continuous mechanical connection between a steering wheel and a steering transmission (see at least Fig 2-3; #26, #70, and #72; and ¶0118-120), and having an electronic steering control device and an electrical steering actuator (see at least Fig 2-7; #26-30, #70, and #72; and ¶0118-121), and wherein the electronic steering control device receives a steering request signal and actuates the electrical steering actuator independently of the steering request signal so as to steer the vehicle (see at least Fig 2-7; #26-30, #70, and #72; and ¶0118-121).
With respect to claim 27
Hecker discloses:
wherein steering control routines are implemented in the second electronic brake control device, which generates the steering request signal depending on a steering request by the autopilot device, the driver assistance system or by the driver operating a steering wheel and then couples it into the electrical steering actuator (see at least Fig 2-7; FBM-ECU, #26-30, #70, and #72; and ¶0118-121).
With respect to claim 28
Hecker discloses:
Evaluation electronics interacting with the sensor device to form sensor signals for a data bus from the sensor signals delivered by the sensor device and to couple the sensor signals into a connected data bus to which at least the second electronic brake control device is also connected (see at least Fig 2; FBM-ECU, #67, #122; and ¶0097 and ¶0120).
With respect to claim 29
Hecker discloses:
wherein at least the following are coupled to the data bus: an electronic controller of the autopilot device and/or an electronic controller of the driver assistance system, the first electronic brake control device, the second electronic brake control device, the electronic steering control device, the evaluation electronics interacting with the sensor device and an engine controller of a drive machine of the vehicle (see at least Fig 1-3; EBS-ECU, FBM-ECU, #67, #70, #122; ¶0097, ¶0120, ¶0124-125, ¶0137, ¶0141, and ¶0144).
With respect to claim 30
Hecker discloses:
Wherein the electropneumatic service brake device is supplied with electrical energy by a first electrical energy source or by a first energy supply circuit that is independent of a second electrical energy source or a second energy supply circuit that supplies the electropneumatic service brake valve device and the sensor device with electrical energy (see at least Fig 1-3; #1 and #124-128; ¶0084, ¶0111-112, ¶0128-129, and ¶0133-137).
With respect to claim 31
Hecker discloses:
wherein the electromechnical steering device is supplied with electrical energy by the second electrical energy source or by the second energy supply circuit (see at least Fig 1-3; #26, #84, and #128; and ¶0119).
With respect to claim 32:
Hecker discloses:
wherein the means for generating the second actuation force contains at least one electrical, electrohydraulic or electropneumatic actuator that is controlled by electrical signals from the second electronic brake control device (see at least Fig 1-3; FBM-ECU, #1, and #52; and ¶0093-107).
With respect to claim 33
Hecker discloses:
wherein the means for generating the second actuation force contains at least one electropneumatic solenoid valve device that couples out at least one pneumatic control pressure depending on the electrical signals coupled out by the second electronic brake control device and on which control pressure the second actuation force depends (see at least Fig 1-3; FBM-ECU, #1, and #52; and ¶0093-107). 
With respect to claim 34
Hecker discloses:
wherein the at least one control pressure coupled out by the at least one solenoid valve device is measured by a sensor system and regulated by comparison with a setpoint value in the second electronic brake control device, and wherein the sensor system and the solenoid valve device together with the second electronic brake control device form a control pressure regulator for regulating the pneumatic control pressure (see at least Fig 1-3; FBM-ECU, #1, #52, and #102(a-c); and ¶0093-110).
With respect to claim 35
Hecker discloses:
wherein the pneumatic control pressure is couple-able into at least one control chamber of the electropneumatic service brake valve device that is delimited by the at least one control piston, and wherein the control chamber is arranged such that, when aerated, it brings about a second actuation force, in the same direction as or in the opposite direction to the first actuation force, on the at least one control piston (see at least Fig 1-3; #1, #12, and #22; and ¶0092, ¶0096-97, and ¶0101-108).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE 1020141120141 – is a document from the Applicant that describes the same braking system.
US 10399550 – is the US patent of the prior art used in the rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL F. WHALEN
Examiner
Art Unit 3661



/M.F.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661